SWAN, Circuit Judge
(dissenting).
The appellant, Dang Foo, applied for admission on a certificate whieh described him' as a “traveler” coming for an “indefinite stay.” He was admitted pursuant to court order. Dang Foo v. Weedin, 8 F.(2d) 221 (C. C. A. 9). But in my opinion this gave him no greater or different rights than he would have had if the immigration officials had never questioned his eligibility to enter. In' July, 1926, he ceased to be a “traveler” *120and engaged in business in the city of New York. He contends that he thereby became a “merchant” within the meaning of that term as used in the treaty with China. I think not, for the treaty, as construed by the section 6 of the Chinese Exclusion Act of 1882, as amended by the Act of July 5, 1884 (8 USCA § 265), contemplates that the Chinese who enters as a merchant should be a merchant in China before he comes here, as is indicated by the disclosure required to- be made in a section 6 certificate. , But, in any event, Dang Foo entered as a traveler, not as a treaty merchant.
The Immigration Act of 1924 is broad enough in terms, and has been assumed by Department rules, to apply to Chinese. See Buies of October 1, 1926, governing the admission of Chinese, Buies 2 and 18. I think it does so app-ly, although it must be construed, if possible, so as not to- conflict with treaty obligations. Cheung Sum Shee v. Nagle, 268 U. S. 336, 345, 45 S. Ct. 539, 69 L. Ed. 985; Jeu Jo Wan v. Nagle, 9 F.(2d) 309 (C. C. A. 9). Clauses (2) and (6) of section 3 of the Immigration Act of 1924, 8 USCA § 203 (2) and (6), classify as non-immigrants temporary visitors and traders entitled to enter under a treaty, and other provisions of the act permit the entry of such non-immigrants.. Section 3 (6) does not apply to Dang Foo- for reason already stated. Section 3 (2) does apply to him, for a traveler is necessarily a temporary visitor, unless we are to say that the Immigration Act of 1924 does not apply to Chinese at all — a contention which is clearly impossible when, as here in respect to section 3 (2), there is no conflict between the statute and the treaty. See Chang Chan v. Nagle, 268 U. S. 346, 45 S. Ct. 540, 69 L. Ed. 988. Section 15 of the Immigration Act (8 USCA § 215) imposes limitations upon the length of stay allowed to temporary visitors as defined in section 3 (2). If this be applied to Chinese travelers, it will reduce the “indefinite stay” formerly permitted them under the treaty; but I see no escape from giving it that effect, nor, indeed, any reason for supposing that Congress intended to treat Chinese travelers more favorably than tourists of other nationality. This was the construction adopted in Ex parte Wong Gar Wah, 18 F.(2d) 250 (C. C. A. 9), certiorari denied 275 U. S. 529, 48 S. Ct. 21, 72 L. Ed. 409. I agree with it. Believing that Dang Foo was deportable under the Immigration Act of 1924,1 think the order appealed from should be affirmed.